Citation Nr: 0603869	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  01-04 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for arteriosclerotic heart disease with 
history of myocardial infarction, to include as due to Agent 
Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a determination by the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO).

Procedural history

The veteran served on active duty from March 1969 to March 
1971, to include service in the Republic of Vietnam.

By means of a letter dated in September 2000, the RO denied 
the veteran's request to reopen his claim of service 
connection for a cardiac disorder, which had been previously 
denied in January 1988 and June 1994.  The veteran indicated 
disagreement with the RO's September 2000 decision and, after 
being issued a statement of the case, perfected his appeal by 
submitting a substantive appeal (VA Form 9) in April 2001.

By means of a memorandum dated in March 2003, and a remand 
decision dated in September 2003, the Board requested that 
additional development of the veteran's claim be undertaken.  
The case is again before the Board for appellate review.


FINDINGS OF FACT

1.  The RO most recently denied the veteran's claim of 
entitlement to service connection for a cardiac disorder in 
June 1994.  The veteran was notified of that decision, and of 
appellate rights and procedures.   He did not submit a timely 
appeal.

2.  The evidence received since the RO's June 1994 rating 
decision is not so significant that it must be considered in 
order to decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's June 1994 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).

2.  Evidence received since the RO's June 1994 rating 
decision is not new and material, and the claim of 
entitlement to service connection for a cardiac disorder is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for a 
cardiac disorder, characterized as arteriosclerotic heart 
disease with history of myocardial infarction.  In substance, 
he contends that this disability is the product of in-service 
exposure to Agent Orange during his service in Vietnam.  
Implicit in the veteran's presentation is the contention that 
he has submitted new and material evidence that is sufficient 
to reopen his claim, which had been denied previously in 
January 1988 and June 1994.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Thereafter, the Board will discuss the 
issue on appeal.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  However, 
with regard to the veteran's claim to reopen based on the 
submission of new and material evidence, the Board notes that 
the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims, and the second sentence of 3.159(c), were 
amended effective August 29, 2001.  These amendments are 
effective only as to claims received on or after August 29, 
2001, and are therefore not relevant in the instant case as 
to the veteran's claim, inasmuch as his request to reopen his 
claim was received by VA in June 2000.  See 66 Fed. Reg. 
45620- 45632 (August 29, 2001).

Under the provisions of the VCAA, VA's statutory duty to 
assist the claimant in the development of the claim does not 
apply unless and until the claim is reopened.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002).  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The notice requirements of 
the VCAA are for application with regard to claims to reopen, 
even when such claims were made to VA prior to August 29, 
2001.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In this case, a VCAA notice letter was 
sent to the veteran in January 2003, with particular 
attention as to the nature and type of evidence that would 
establish a relationship between his cardiac disorder and 
herbicide exposure, and describing the type of evidence that 
would support his request to reopen his claim.  In addition, 
he was advised in the statement of the case furnished to him 
in March 2001 as to what specifically constituted "new and 
material evidence."  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the 
January 2003 VCAA letter, the RO informed the veteran that VA 
had a duty to notify him and his representative of any 
information and evidence needed to substantiate and complete 
a claim for VA benefits.  He was notified that VA would make 
reasonable efforts to obtain relevant evidence such as 
private medical records, employment records, or records from 
state or local government agencies.  He was also advised that 
VA would make as many requests as necessary to obtain records 
from federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In 
the January 2003 letter, the veteran was informed that he was 
to provide VA with sufficient information regarding any 
records he wanted VA to obtain, so that VA could request them 
from the agency or person who had them.  He was specifically 
advised that "[i]f we tell you that we are having difficulty 
obtaining any records, you should try to obtain and submit 
the evidence to us.  It is ultimately your responsibility to 
provide evidence to support your claim."  (Emphasis added.)

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The January 2003 VCAA letter 
specifically advised the veteran that he "should send us 
copies of any relevant evidence you have in your possession.  
You can also get any relevant records yourself and send them 
to us."  This notice complies with the requirements of 
38 C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that the January 2003 VCAA letter, together 
with the March 2001 statement of the case and the October 
2005 Supplemental Statement of the Case, properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that was necessary to 
substantiate his claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  

The Board is of course aware of the decision of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of the issue by the RO.  In this case, 
VCAA notice was sent to the veteran in January 2003, 
subsequent to the RO's letter decision of September 2000.  
However, the veteran's claim was re-adjudicated by the RO in 
October 2005, as indicated by the Supplemental Statement of 
the Case issued in that month.  Thus, the veteran was 
provided with adequate VCAA notice and was allowed to respond 
thereto.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005), that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of his claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

Based on the above record, the Board concludes that the 
veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim, in 
compliance with the VCAA.

Duty to assist

Under the VCAA, VA's duty to assist in the development of the 
claim attaches only when a claim was made on or after August 
29, 2001, or when the claim has been reopened.  The claim 
herein, in which the veteran is seeking to reopen a 
previously-denied claim of entitlement to service connection 
for a cardiac disorder, satisfies neither of those two 
criteria.  The veteran's claim to reopen was filed in June 
2000.  Accordingly, VA has no duty to assist the veteran in 
the further development of this claim until such time as the 
claim is reopened.  

It must be pointed out, however, that additional development, 
in the form of a VA examination, and request for, and 
association of, additional medical records, was undertaken 
during the course of the veteran's appeal pursuant to the 
Board's September 2003 remand.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.  

The Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran has been ably represented by his service 
organization, who most recently presented argument on his 
behalf in December 2005.  Moreover, he was offered but 
declined opportunities to present testimony at the RO and/or 
before the Board. 

The Board will therefore proceed to a decision on the merits 
as to the issue on appeal.

Pertinent law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  In addition, certain enumerated 
disabilities, to include cardiovascular-renal disease, may be 
presumed to have been incurred during service when manifested 
to a compensable degree within a particular time period, 
usually one year, following service.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2005).  The foregoing diseases shall be service 
connected if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  
Finality/new and material evidence

In general, unappealed RO decisions are final.  38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2005).  Pursuant to 38 U.S.C.A. 
§ 5108 (West 2002), a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board again notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
in June 2000, prior to that date.  Therefore, the earlier 
version of the law, which is set forth in the following 
paragraph, is applicable in this case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis for 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  
 
Factual background

The "old" evidence

Evidence considered by the RO in June 1994 follows.

Review of the veteran's service medical records does not 
reveal the presence of any heart problems, or complaints 
indicative thereof, notwithstanding an assertion by the 
veteran in 1987 that he had a "heart attack" in 1970.  
Specifically, the report of the service separation medical 
examination shows that his heart and vascular system were 
each clinically evaluated as normal, and that his blood 
pressure was recorded as 118/80.  

The medical evidence of record in June 1994 further included 
the report of a November 1987 VA examination, which indicated 
a cardiac disability.  

Also of record were the veteran's assertions that his cardiac 
condition was due to Agent Orange exposure in Vietnam. 

In June 1994, the RO denied service connection for disorders 
to include a heart condition due to Agent Orange exposure.  
The RO concluded that the evidence showed that the veteran's 
heart condition was first noted at a time too remote from the 
veteran's period of service as to be related to that service.  
The RO also denied his claim that his heart disorder was the 
product of herbicide exposure on the basis that a heart 
condition was not associated with such exposure.  

The veteran was notified of this decision, and of appellate 
rights and procedures, by means of a letter from the RO dated 
June 27, 1994.  A statement from the veteran, wherein he 
indicated that he sought to file a notice of disagreement as 
to the RO's denial of his claim, was received by the RO on 
July 6, 1995, as indicated by date stamp.  This was over a 
year after the issuance of the June 1994 decision.

Under then-applicable regulations, "a notice of disagreement 
shall be filed within one year from the date of mailing of 
notification of the initial review and determination; 
otherwise, that determination will become final.  The date of 
the letter of notification will be considered the date of 
mailing for purposes of determining whether a timely appeal 
has been filed."  38 C.F.R. § 19.129 (1988).  [The Board 
notes that current regulations also impose a one-year period 
for such action; see 38 C.F.R. § 20.302(a).]  The veteran's 
notice of disagreement, received more than one year following 
issuance of notice of the adverse decision, was not deemed to 
have been timely filed.  The veteran did not further pursue 
the matter at the time.  

Evidence received since June 1994

Evidence associated with the veteran's VA claims file 
subsequent to the RO's June 1994 rating decision includes 
voluminous medical records dated in 1980 and thereafter 
pertaining to treatment accorded the veteran for disorders to 
include cardiac disability and related problems, such as 
hypertension and elevated cholesterol.  In addition, 
treatment records compiled pursuant to the veteran's August 
1987 myocardial infarction were associated with his claims 
file, as were disability determinations rendered by the 
Social Security Administration and supporting medical 
documentation dated no earlier than 1980.  

In addition, the report of a VA January 2005 review of the 
veteran's medical records indicates a diagnosis of stable 
coronary artery disease, not related to Agent Orange 
exposure; the report includes an opinion by the VA reviewer 
that the veteran was diagnosed with coronary artery disease 
16 years after he was discharged from the military, and that 
there is no evidence in the service medical records or 
medical records that he was treated for coronary artery 
disease within one year of his military discharge.  According 
to the reviewer, there was therefore no nexus between the 
veteran's coronary artery disease and his military service, 
based on the lack of chronicity in the medical records.

The record since June 1994 also includes the veteran's 
repeated assertions that his heart disease is related to 
Agent Orange exposure in Vietnam.

Analysis

Initial comment

In January 1988, the RO denied the veteran's claim of 
entitlement to service connection for a heart disorder, 
noting that the veteran's service medical records were silent 
as to the presence of such impairment.  Review of the 
veteran's claims file does not reflect that he was thereafter 
notified of this decision, and of appellate rights and 
procedures.  See 38 C.F.R. § 19.114 (1988) [the claimant and 
the representative, if any, will be informed of the right to 
initiate an appeal and the time within which to do so, the 
right to a personal hearing and the right to representation.  
This information will be included in each notification of a 
determination of entitlement or nonentitlement to VA benefits 
by the agency of original jurisdiction.]

While the January 1988 decision was not final, due to an 
apparent failure by the RO to notify the veteran of the 
adverse decision and of appellate rights and procedures, this 
does not impact the Board's inquiry.  The RO's subsequent 
decision, in June 1994, was final.  The question before the 
Board, whether evidence that is both new and material has 
been submitted subsequent to June 1994, is unaffected by the 
January 1988 decision.  Any procedural deficiencies in 
connection with that earlier decision are not outcome 
determinative. 

Discussion

As indicated above, the veteran's claim was denied in June 
1994.  In essence, the RO determined that the veteran's heart 
disease was not present in service or within the one year 
presumptive period after service.  The RO further determined 
that heart disease, which is not a presumptive Agent Orange 
disability, was not related to the veteran's presumed Agent 
Orange exposure in Vietnam.  That decision, which the veteran 
did not timely appeal, is final and can be reopened only upon 
the submission of new and material evidence.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  See also 
38 C.F.R. § 20.1103 (2005).

No such evidence has been associated with the veteran's 
claims file.  As described in the factual background section 
above, the evidence that has been associated with his claims 
file since June 1994 consists primarily of post-service 
medical records dated in 1980 and thereafter that reflect 
contemporaneous treatment for various disorders, to include 
cardiac problems and status post 1987 myocardial infarction.  
This evidence, while new in the sense that these records may 
not have been previously associated with the claims file, is 
not new in the sense that new information was furnished.  The 
fact that a cardiac disability exists had previously been 
known.  The evidence associated with the veteran's claims 
file since June 1994, reflecting further treatment since no 
earlier than 1980, is accordingly cumulative in nature.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) [medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence].  

The January 2005 VA medical opinion, to the effect that the 
veteran's coronary artery disease was not due to Agent Orange 
exposure, is consistent with the previous lack of evidence of 
a relationship between the veteran's heart disorder and the 
Agent Orange exposure he is presumed to have incurred during 
his Vietnam service.  Far from being new and material 
evidence, that opinion is contrary to the veteran's claim.  
See Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence 
that is unfavorable to the appellant is not new and 
material].

The veteran continues to contend that his heart disability is 
related to service, in particular presumed Agent Orange 
exposure.  Such statements are essentially repetitive of 
statements he previously made.  As such, these statements are 
not new. See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Further, such lay statements as to medical matters are not 
competent and cannot be considered new and material as to the 
question of the relationship of tinnitus to service.  Indeed, 
in Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186 (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."

In short, the evidence received since the final June 1994 RO 
decision merely documents what was known at that time, i.e. 
that the veteran has a heart condition.  
Establishment of the existence of a disability alone is not 
sufficient to make out a successful claim of entitlement to 
service connection; medical nexus evidence is also required.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) [a 
veteran seeking disability benefits must establish a 
connection between the veteran's service and the claimed 
disability].  The veteran has not presented such evidence, 
and his claim to reopen fails on that basis.

In conclusion, the evidence associated with the veteran's 
claims file since June 1994 is not new and material, and is 
not so significant that it must be considered in order to 
decide fairly the merits of the claim.  The evidence does not 
serve to reopen the veteran's claim of entitlement to service 
connection for a cardiac disability, characterized as 
arteriosclerotic heart disease with history of myocardial 
infarction, to include as due to Agent Orange exposure.  The 
benefit sought on appeal remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).  In particular, what is required is a 
competent medical nexus opinion linking the veteran's heart 
disease to his military service or some incident thereof.  
See also 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].





	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has not been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a cardiac disability, characterized 
as arteriosclerotic heart disease with history of myocardial 
infarction, to include as due to Agent Orange exposure, and 
the benefits sought on appeal as to that claim remain denied.




____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


